On August 14, 2006, the defendant was sentenced as to thirty-five (35) years in the Montana State Prison, with seven (7) years suspended, for the offense of Count I: Sexual Intercourse Without Consent, a felony. The Defendant is ineligible for parole release until he has completed phases I and II of sexual offender treatment.
On May 3, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant proceeded without counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is excessive considering the individual circumstances of the defendant and comparing the sentence to similar sentences for similar crimes around the State.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to thirty-five (35) years in the Montana State Prison, with fifteen (15) years suspended. The *64defendant shall be ineligible for parole until the defendant completes phases I and II of the sexual offender treatment program. The terms and conditions shall remain as imposed in the Judgment of August 14, 2006.
Done in open Court this 4th day of May, 2007.
DATED this 22nd day of May, 2007.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.